Exhibit Dated 26 March 2008 SUPPLEMENTAL AGREEMENT relating to a Term Loan and Revolving Credit Facility of originally US$545,656,899.82 provided by THE ROYAL BANK OF SCOTLAND plc (1) to TOP SHIPS INC. (2) ^ NORTON ROSE Contents Clause Page 1 Definitions 1 2 Agreement of the Bank 2 3 Amendments to Principal Agreement 2 4 Representations and warranties 2 5 Conditions 4 6 Security Documents 5 7 Expenses 5 8 Miscellaneous and notices 5 9 Law and jurisdiction 5 Schedule 1 Form of Supplemental Letter 7 Schedule 2 Form of Mortgage Addendum 8 Part (a) Dauntless Mortgage Addendum 9 Part (b) loannis P Mortgage Addendum 10 Schedule 3 Form of Amended and Restated Loan Agreement 11 THIS AGREEMENT is dated 26 March 2008 and is made BETWEEN: (1) TOP SHIPS INC. (formerly known as Top Tankers Inc.) with its principal place of business at 1, Vas. Sofias & Meg. Alexandrou Str., aroussi, Greece (the "Borrower"); and (2) THE ROYAL BANK OF SCOTLAND plc, acting for the purposes of this Agreement through its office at the Shipping Business Centre, 5-10 Great Tower Street, London, EC3P 3HX, England (the "Bank"). WHEREAS: (A) this Agreement is supplemental to a facilities agreement dated 1 November 2005 (the "Original Agreement") made between (1) the Borrower and (2) the Bank as supplemented and amended by a first supplemental agreement dated 21 December 2006 (the "First Supplemental Agreement") and a second supplemental agreement dated 22 January 2008 (the "Second Supplemental Agreement"), each made between (1) the Borrower and (2) the Bank (the Original Agreement as supplemented and amended by the First Supplemental Agreement and the Second Supplemental Agreement and as further supplemented and amended from time to time, the "Principal Agreement") pursuant to which the Bank agreed to make a term loan facility of up to $195,656,899.82 and a revolving credit facility of up to $350,000,000 available to the Borrower upon the terms and conditions set out in the Principal Agreement; (B) pursuant to clause 2.4 of the Principal Agreement the Borrower has requested that a part of Facility B be drawndown for the purposes of financing part of the second contract instalments payable under the Contracts relating to the Additional Ships which are newbuildings with hull numbers 5-1025, S-1026, S-1027, S-1029, S-1031 and S-1033 (the "Newbuildings"); and (C) the Bank has agreed to the Borrower's request to make available six Advances under Facility B (one Advance per Newbuilding) each in the amount of $5,000,000 subject to the terms of the Principal Agreement including, without limitation, the satisfaction of all relevant conditions precedent and subject to the amendment of the Principal Agreement in the manner set out in this Agreement. NOW IT IS HEREBY AGREED as follows: 1Definitions 1.1 Defined expressions Words and expressions defined in the Principal Agreement shall unless the context otherwise requires or unless otherwise defined herein, have the same meanings when used in this Agreement. 1.2 Definitions In this Agreement, unless the context otherwise requires: "Effective Date" means 26 March 2008; "Dauntless Mortgage" means the Mortgage over m.v. "DAUNTLESS" (Official Number 2308) executed by Lefka Shipping Company Limited in favour of the Bank on 3 November "Dauntless Mortgage Addendum" means the addendum executed or (as the context may require) to be executed by Lefka Shipping Company Limited in favour of the Bank substantially in the form set out in Schedule 2 supplemental to the Dauntless Mortgage; "loannis P Mortgage" means the Mortgage over m.v. "JOANN'S P" (Official Number 2476) executed by Ilisos Shipping Company Limited in favour of the Bank on dated 9 November 2005; "loannis P Mortgage Addendum" means the addendum executed or (as the context may require) to be executed by Ilisos Shipping Company Limited in favour of the Bank substantially in the form set out in Schedule 2 supplemental to the loannis P Mortgage; "Loan Agreement" means the Principal Agreement as amended by this Agreement; "Mortgage Addenda" means the Dauntless Mortgage Addendum and the loannis P Mortgage Addendum and "Mortgage Addendum" means either of them; and "Supplemental Letters" means the letters supplemental to the Security Documents executed or (as the context may require) to be executed by the Security Parties who are not party to this Agreement in favour of the Bank in the form set out in Schedule 2, 1.3 Principal Agreement References in the Principal Agreement to "this Agreement" shall, with effect from the Effective Date and unless the context otherwise requires, be references to the Principal Agreement as amended by the First Supplemental Agreement, the Second Supplemental Agreement and this Agreement and words such as "herein", "hereof', "hereunder", "hereafter", "hereby" and "hereto", where they appear in the
